Citation Nr: 1634603	
Decision Date: 09/02/16    Archive Date: 09/09/16

DOCKET NO.  13-15 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 percent for hammertoes of the right foot.

2.  Entitlement to an increased rating in excess of 10 percent for hammertoes of the left foot.

3.  Entitlement to an initial compensable rating for bilateral plantar fasciitis. 

4.  Entitlement to service connection for a psychiatric disability, to include depression as secondary to the service-connected disabilities.  

5.  Entitlement to service connection for a bilateral ankle disorder as secondary to the service-connected disabilities.  

6.  Entitlement to service connection for a nerve disorder of the bilateral lower extremities as secondary to the service-connected disabilities.  

7.  Entitlement to service connection for constipation, claimed as irritable bowel syndrome, to include as secondary to a service-connected disabilities.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran and her spouse


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 


INTRODUCTION

The Veteran served on active duty from April 2001 to May 2005.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from the August 2009 and September 2010 December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The Veteran testified before the undersigned in a May 2016 videoconference Board hearing, the transcript of which is included in the record.

Subsequent to the issuance of the most recent Statement of the Case, the Veteran submitted additional statements and evidence in May 2016, for which a waiver of initial RO consideration was provided.

This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

The issues of (1) an increased rating in excess of 10 percent for hammertoes of the right foot; (2) an increased rating in excess of 10 percent for hammertoes of the left foot; (3) an initial compensable rating for bilateral plantar fasciitis; (4) service connection for depression as secondary to the service-connected disabilities; 
(5) service connection for a bilateral ankle disorder as secondary to the service-connected disabilities; and (6) service connection for a nerve disorder of the bilateral lower extremities as secondary to the service-connected disabilities are  
addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The medical evidence shows that the medications used to treat the Veteran's service-connected plantar fasciitis are the cause, at least in part, of the Veteran's constipation. 


CONCLUSION OF LAW

The criteria for secondary service connection for constipation have been met. 
38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2015). 



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2015).  The claim of service connection for constipation has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome of this decision (grant of service connection), no conceivable prejudice to the Veteran could result from this decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Constipation is not a "chronic disease" listed under 38 C.F.R. § 3.309(a) (2015); therefore, the presumptive service connection provision of 38 C.F.R. § 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The U.S. Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).
Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See 38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability. See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In other words, service connection may be granted for a disability found to be proximately due to, or the result of, a service-connected disease or injury.  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

Service Connection Analysis for Constipation

During the May 2016 Board hearing, the Veteran testified that she experiences "severe constipation" and gastritis from the anti-inflammatory medications prescribed for her service-connected disabilities, which in pertinent part, include plantar fasciitis, residuals of hammertoe surgery, and a painful left foot corn.

In a March 2009 VA treatment record, the Veteran was noted to have pain in the low back, tingling in the left thigh, and plantar fasciitis.  It was also noted that the Veteran was being treated for those medical conditions with Percocet, Motrin, Tylenol, and Flexeril-"giving her constipation and large hard BMS."  The Veteran was assessed as having constipation and was told to use Colace, Metamucil, or mineral oil to soften the stool.  More recent VA treatment records dated in 2012 (in Virtual VA) show continued diagnoses and treatment for constipation.  The Board finds that these VA treatment records weigh in favor of the Veteran's claim.

The remaining evidence of record does not address the Veteran's constipation. 
For these reasons, the Board finds that the evidence is at least in equipoise as to whether the Veteran's constipation is related to anti-inflammatory medications prescribed for her service-connected disabilities.  Accordingly, and resolving reasonable doubt in the Veteran's favor, the Board finds that secondary service connection for constipation is warranted.  38 C.F.R. § 3.102.


ORDER

Service connection for constipation is granted.


REMAND

Hammertoes, Plantar Fasciitis, and Depression

The Veteran was scheduled for VA examinations on December 11, 2012 in order to assist in determining the current severity of her hammertoe and plantar fasciitis disabilities.  A VA examination was also scheduled for the Veteran's claimed depressive disorder to assist in determining whether her psychiatric disorder was secondary to her service-connected disabilities.  Upon review of the record, a copy of the notices to the Veteran informing her of the scheduled examinations are not of record.  

A February 15, 2013 case status report shows that the Veteran failed to report to the scheduled VA examinations.  

The evidence also includes a December 6, 2012 email from the Veteran to a VA employee.  The email shows that the Veteran was inquiring about the status of her appeal and also included her address, which was an overseas military installation.  

During the May 2016 Board hearing, the Veteran testified that she never received notice of the VA examinations as she was living in Germany at the time.  Given the Veteran's email, dated prior to the scheduled VA examinations, it appears that VA had been notified of her overseas address prior to the scheduled VA examination.  As such, the Board finds that another attempt should be made to schedule the Veteran for VA examinations.  

Bilateral Ankle and Nerve Disorders

The Veteran maintains that she developed a bilateral ankle disorder and a nerve disorder as a result of her service-connected disabilities.  Notably, the Veteran has already been granted service connection for residuals of hammertoe surgery, a painful corn on the left foot, and bilateral plantar fasciitis.  

In a July 2008 VA treatment record, the Veteran was being treated for the corn on her left foot.  During the evaluation, it was noted that orthotics, paddings, and anti-inflammatories had not helped her left foot pain.  The Veteran also described having ankle pain and paresthesias (sharp shooting pain) in her toes.  Although a specific diagnosis pertaining to the ankle was not noted, the VA podiatrist indicated that the multiple lower extremity joint pains were "most likely" from favoring the left foot due to the painful corn.  The Veteran was provided an elastic ankle support for both ankles to alleviate pain and swelling.  

Private treatment records show diagnoses of tarsal tunnel syndrome and bursitis.  VA treatment records show diagnoses of foot pain and peripheral nerve disease.  See July 2008 VA treatment record.    

The evidence shows that the Veteran has numerous issues affecting her feet and ankles.  However, the evidence is not sufficient to determine whether specific ankle and/or peripheral nerve diagnoses are related to a service-connected disability.  See McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  As such, a remand is warranted.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and/or her service representative and obtain her current complete contact information, to include her current mailing address of record.  All efforts made to obtain this information must be documented in the claims file.  If new information is obtained, all appropriate VA databases must be updated with this information.

2.  After the above requested development is accomplished, the AOJ should arrange for VA examinations to determine the current severity of the Veteran's hammertoe and plantar fasciitis disabilities.  

3.  Schedule the Veteran for a VA psychiatric examination to assist in determining the likely etiology of her psychiatric disorder, if any.  The claims folder should be made available to and reviewed by the examiner.  All necessary tests should be performed.  The examiner should then provide the following:

(a)  List all current psychiatric diagnoses pertaining to the Veteran;  

(b)  For each diagnosis, state whether it is at least as likely as not (50 percent or greater probability) that the Veteran's psychiatric disorder is proximately due to or the result of any service-connected disability(ies);

(c)  If the answer to the above question is negative, state whether it is at least as likely as not (50 percent or greater probability) that the Veteran's psychiatric disorder has been aggravated by the service-connected disability(ies) (i.e., an increase in severity that it proximately due to or the result of a service-connected disability).  If aggravation is found, the examiner should  attempt, to the extent possible, to identify the baseline level of severity of the psychiatric disorder before the onset of such aggravation, and the degree to which the aggravation has worsened the psychiatric disorder(s).

All opinions are to be accompanied by a rationale consistent with the evidence of record.  A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested.  If the examiner cannot provide an opinion without resorting to speculation, he or she shall provide complete explanations stating why this is so.  In so doing, the examiner shall explain whether any inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

4.  Schedule the Veteran for a VA ankle examination to assist in determining the nature and etiology of the Veteran's claimed right and left ankle disorder.  Any indicated tests should be accomplished.  The examiner should review the claims file prior to examination, to include any newly associated records obtained as a result of this remand.  Then, the examiner is asked to provide an opinion as to the following: 

(a)  List all current diagnoses relating to the Veteran's right and left ankle.  (Note:  private treatment records show diagnosis of tarsal tunnel syndrome and bursitis);

(b)  For each diagnosis, state whether it is at least as likely as not (50 percent or greater probability) that the Veteran's ankle disorder is proximately due to or the result of by a service-connected disability(ies);

(c)  If the answer to the above question is negative, state whether it is at least as likely as not (50 percent or greater probability) that the Veteran's ankle disorder has been aggravated by the service-connected disability(ies) (i.e., an increase in severity that it proximately due to or the result of a service-connected disability).  If aggravation is found, the examiner should  attempt, to the extent possible, to identify the baseline level of severity of the ankle disorder before the onset of such aggravation, and the degree to which the aggravation has worsened the psychiatric disorder(s).

All opinions are to be accompanied by a rationale consistent with the evidence of record.  A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested.  If the examiner cannot provide an opinion without resorting to speculation, he or she shall provide complete explanations stating why this is so.  In so doing, the examiner shall explain whether any inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

5.  Schedule the Veteran for a VA neurological examination to assist in determining the nature and etiology of the Veteran's claimed nerve disorder.  Any indicated tests should be accomplished.  The examiner should review the claims file prior to examination, to include any newly associated records obtained as a result of this remand.  Then, the examiner is asked to provide an opinion as to the following: 

(a)  List all current diagnoses relating to the Veteran's nerves.  (Note:  VA treatment records show diagnosis of peripheral nerve disease);

(b)  For each diagnosis, state whether it is at least as likely as not (50 percent or greater probability) that the Veteran's nerve disorder is proximately due to or the result of by a service-connected disability(ies);

(c)  If the answer to the above question is negative, state whether it is at least as likely as not (50 percent or greater probability) that the Veteran's nerve disorder has been aggravated by the service-connected disability(ies) (i.e., an increase in severity that it proximately due to or the result of a service-connected disability).  If aggravation is found, the examiner should  attempt, to the extent possible, to identify the baseline level of severity of the nerve disorder before the onset of such aggravation, and the degree to which the aggravation has worsened the psychiatric disorder(s).

All opinions are to be accompanied by a rationale consistent with the evidence of record.  A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested.  If the examiner cannot provide an opinion without resorting to speculation, he or she shall provide complete explanations stating why this is so.  In so doing, the examiner shall explain whether any inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

6.  Then, readjudicate the claims based on the evidence of record.  If any benefits sought on appeal are not granted, the Veteran should be provided a supplemental statement of the case and an appropriate time period for response. The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


